DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 14, 2022 in response to the Non-Final Office Action mailed on Mar 15, 2022, regarding application number 15/762,274. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Jun 14, 2022 have been entered and are persuasive. Applicant’s Remarks filed on Jun 14, 2022 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 10-15 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Allowable Subject Matter
Claim(s) 6-13 and 15 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art reference is deemed to be Shirai (WO 2014/141386, already of record). Shirai teaches a structure comprising a single cell capture hole with an opening to capture particles from the single cell. Shirai described two flow patterns in the device that lead to extraction of particles from the single cell. Shirai does not describe mass controllers for controlling flow such that the flow is forced to be orthogonal, nor a set of reagent dispensers comprising three dispensers containing a sample, a wash buffer and a cell lysis reagent for performing a method with the device. Shirai does not teach a moving stage nor a capture structure opposed to the first direction of the first flow in parallel to the substrate. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The system of claim 6, where the feature that defines over the art is the first and second mass controllers to generate an orthogonal flow to the first flow upon cell capture and the second flow rate of the second flow is greater than the first flow rate of the first flow upon biomolecule capture, a set of reagent dispensers, three of the reagent dispensers containing one each of a sample, a washing buffer and a cell lysis reagent for dispensing a sample, a washing buffer and a cell lysis reagent using a moving stage in a two-dimensional array having a plurality of single cell capture holes formed on one a surface of a substrate, and biomolecule capture areas inside of the substrate each comprising a biomolecule capture member for capturing the biomolecule extracted from individual cells which are respectively captured by the plurality of single cell capture holes using a capture structure opposed to the first direction of the first flow in parallel to the substrate. 
The method of claim 9, where the feature that defines over the art is use of a system comprising first and second mass controllers to generate an orthogonal flow to the first flow upon cell capture and the second flow rate of the second flow is greater than the first flow rate of the first flow upon biomolecule capture, a set of reagent dispensers, three of the reagent dispensers containing one each of a sample, a washing buffer and a cell lysis reagent for dispensing a sample, a washing buffer and a cell lysis reagent using a moving stage in a two-dimensional array having a plurality of single cell capture holes formed on one a surface of a substrate, and biomolecule capture areas inside of the substrate each comprising a biomolecule capture member for capturing the biomolecule extracted from individual cells which are respectively captured by the plurality of single cell capture holes using a capture structure opposed to the first direction of the first flow in parallel to the substrate. the system used to specifically process a sample using a washing buffer and a cell lysis reagent using an orthogonal flow within the device.
The method of claim 9, where the feature that defines over the art is use of a system comprising first and second mass controllers to generate an orthogonal flow to the first flow upon cell capture and the second flow rate of the second flow is greater than the first flow rate of the first flow upon biomolecule capture, a set of reagent dispensers, three of the reagent dispensers containing one each of a sample, a washing buffer and a cell lysis reagent for dispensing a sample, a washing buffer and a cell lysis reagent using a moving stage in a two-dimensional array having a plurality of single cell capture holes formed on one a surface of a substrate, and biomolecule capture areas inside of the substrate each comprising a biomolecule capture member for capturing the biomolecule extracted from individual cells which are respectively captured by the plurality of single cell capture holes using a capture structure opposed to the first direction of the first flow in parallel to the substrate., the system used to specifically process a sample using a washing buffer and a cell lysis reagent using an orthogonal flow within the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798